DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10736092. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:	
Application
Patent 10736092
1. A method of operation by a radio network node in a wireless communication network, the method comprising: 
transmitting control signaling on a downlink carrier during a Discovery Reference Signal (DRS) occasion, conditioned on first performing a Clear Channel Assessment (CCA) procedure to assess availability of a frequency channel occupied by the downlink carrier; and performing the CCA procedure as an extended CCA, if the DRS occasion includes a transmission of data by the radio network node, and the extended CCA is determined by a random number, wherein the range from which the random number is drawn depends on whether previous transmissions were successful or unsuccessful; 
wherein the control signaling targets one or more wireless devices served by the radio network node, and, when the DRS occasion includes the transmission of the data, the data targets one or more wireless devices served by the radio network node.  


transmitting control signaling on a downlink carrier during a Discovery Reference Signal (DRS) occasion, conditioned on first performing a Clear Channel Assessment (CCA) procedure to assess availability of a frequency channel occupied by the downlink carrier; and performing the CCA procedure as an extended CCA, if the DRS occasion includes a transmission of data by the radio network node, and otherwise performing the CCA procedure as a short CCA that is shorter in duration than the extended CCA; 


wherein the control signaling targets one or more wireless devices served by the radio network node, and, when the DRS occasion includes the transmission of the data, the data targets the one or more wireless devices served by the radio network node.


	- Regarding to the different between the Application and the Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (Pub. No. 20160192396.
- With respect to claims 1, 8-9 and 16, Ng teaches method of operation by a radio network node in a wireless communication network (e.g. Fig. 1 shows the wireless network), the method comprising: transmitting control signaling on a downlink carrier during a Discovery Reference Signal (DRS) occasion, conditioned on first performing a Clear Channel Assessment (CCA) 
- With respect to claims 2, 10, Ng teaches wherein a timing structure used by the radio network node for transmitting on the downlink carrier comprises recurring frames, with each frame comprising a plurality of subframes, and wherein the DRS occasion spans one or more subframes (e.g. Fig. 8, 12 with subframes).  
- With respect to claims 3, 11, Ng teaches wherein transmitting the control signaling comprises transmitting the control signaling along with one or more DRS-related signals associated with the DRS occasion (see par. 92).  
- With respect to claims 4, 12, Ng teaches wherein the control signaling comprises one or more of: an uplink grant, a downlink grant, a cross carrier grant, a joint grant, and common search-space control signaling (see Fig. 8).  
- With respect to claims 6, 14, Ng teaches wherein the frequency channel resides in unlicensed radio spectrum and the CCA procedure facilitates coexistence between the radio network node and any other nodes or devices that operate in the unlicensed radio spectrum independent of the wireless communications network (see Fig. 6).  
- With respect to claims 7, 15, Ng teaches wherein the frequency channel resides in unlicensed radio spectrum and the downlink carrier is a secondary carrier synchronized with a primary carrier residing in a licensed radio spectrum and used by the radio network node in addition to the primary carrier (see par. 70).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471